The Court.
The declaration is upon a covenant that Albert G. Lewis was seized of an estate in fee simple, and had full power to convey, and that.he did convey with a general warranty; the deed contains a covenant of general warranty, but no covenant of seizin; the evidence, therefore, supports the latter covenant, and the former may be regarded as surplusage, or, would be amendable under the act of last session; but a question' still remains whether a breach of this covenant is fully proved without evidence of an eviction from the lands warranted. The' books are otherwise, and the evidence here stops with proof of a verdict and judgment in an ac*164tian of waste, without any proof of eviction under such judgment.
Whitely, for plaintiffs.
Rogers, for defendant.
The plaintiff then suffered a nonsuit.